UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6502


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIAM HARDY, III,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:00-cr-00069-RAJ-1)


Submitted:    July 30, 2009                 Decided:   August 5, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Hardy, III, Appellant Pro Se.   Darryl James Mitchell,
Assistant  United  States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William   Hardy,   III,       appeals   the   district      court’s

orders denying his “Petition for a Writ of Audita Querela” and

his motion to reconsider.     We have reviewed the record and find

no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.        United States v. Hardy, No. 2:00-

cr-00069-RAJ-1 (E.D. Va. Jan. 30, 2009 & Feb. 23, 2009).                   We

dispense   with   oral   argument     because      the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     2